Citation Nr: 1445402	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to non-service connected pension benefits.

2.  Entitlement to special monthly pension benefits based on the need for aid and attendance.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel









INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from April 1959 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefits Management System (VBMS) claims file and records contained in the Virtual VA system to ensure consideration of the totality of the evidence.

The issue of entitlement to special monthly pension benefits based on the need for aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have active military, naval, or air service during a period of war.   


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).   In any event, in a May 2011 letter, and in the September 2011 decision on appeal, the RO informed the Veteran of the requirements governing entitlement to non-service connected pension, and the claim was subsequently readjudicated in an April 2012 statement of the case.  Further, the Veteran has been provided the opportunity to submit evidence and argument in support of his claim.  The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to non-service-connected disabilities which are not the result of the veteran's willful misconduct.  This statute is further elaborated under 38 C.F.R. § 3.3.  This regulation provides that basic entitlement to pension exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 C.F.R. § 3.3(a) (3); see also 38 U.S.C.A. § 1521(j).

The Veteran's DD Form 214 documents that the Veteran served on active duty between April 1959 and April 1963.  The pertinent period of war in this case is the Vietnam conflict, which is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period.  In all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

The Veteran's DD 214 and his personnel records do not show that he ever served in the Republic of Vietnam.  The Veteran, in his April 2011 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), indicated that he did not serve in Vietnam.  There is no evidence to indicate that the Veteran's active duty service took place during a period of war as specified by law.  The Veteran was separated from active duty service in April 1963, and did not serve in the Republic of Vietnam.  Therefore, the Veteran does not meet the basic eligibility requirements for VA pension benefits, and the appeal must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.   


ORDER

Entitlement to non-service connected pension benefits is denied.


REMAND

With regard to entitlement to special monthly pension benefits based on the need for aid and attendance, the September 2011 decision by the RO denied the Veteran's claim for pension with special monthly benefits.  In January 2011, the Veteran filed a notice of disagreement (NOD) with the RO's September 2011 decision.  A statement of the case (SOC) was issued in April 2012 with regard to the issue of entitlement to non-service connected pension, but no SOC was issued with respect to the claim for special monthly pension benefits based on the need for aid and attendance.  When a notice of disagreement has been filed, an SOC must be issued.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  The Board is therefore obligated to remand this issue for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

Issue an SOC with respect to the claim for entitlement to special monthly pension benefits based on the need for aid and attendance.  The Veteran is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning the issue.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


